Case 19-06009-TLM   Doc 33    Filed 01/15/20 Entered 01/15/20 14:43:14   Desc Main
                             Document      Page 1 of 5
Case 19-06009-TLM   Doc 33    Filed 01/15/20 Entered 01/15/20 14:43:14   Desc Main
                             Document      Page 2 of 5
Case 19-06009-TLM   Doc 33    Filed 01/15/20 Entered 01/15/20 14:43:14   Desc Main
                             Document      Page 3 of 5
Case 19-06009-TLM   Doc 33    Filed 01/15/20 Entered 01/15/20 14:43:14   Desc Main
                             Document      Page 4 of 5
Case 19-06009-TLM   Doc 33    Filed 01/15/20 Entered 01/15/20 14:43:14   Desc Main
                             Document      Page 5 of 5




                                     15th
